Citation Nr: 0624586	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The appellant had confirmed active duty training (ACDUTRA) 
service in the Army Reserves from September 1985 to November 
1985.  She had unconfirmed periods of ACDUTRA and inactive 
duty for training (INACDUTRA).  She received an honorable 
discharge from the Army Reserves in August 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

A bilateral knee disorder was not diagnosed during periods of 
ACDUTRA or INACDUTRA, nor is there a current diagnosis of a 
bilateral knee disorder.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the appellant's claim was received in September 
2002.  In correspondence dated in December 2002, March 2005, 
December 2005, and January 2006, she was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  The appellant clearly has been made 
aware of the information and evidence necessary to 
substantiate her claim and has been provided many 
opportunities to submit such evidence.  Moreover, it is 
obvious to the Board that numerous attempts were made to 
obtain all existing service medical records and personnel 
records, and associate them with the appellant's claim file.  
In fact, the appellant was notified of the exhaustive efforts 
undertaken on her behalf to assist in the development of her 
claim, in correspondence dated in April 2006.  

Clearly, from submissions by the appellant, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The RO has properly processed the appeal following the 
issuance of the required notice.  All pertinent development 
has been undertaken and all available evidence has been 
obtained in this case.  The veteran has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  In addition the appellant was provided several 
opportunities to select a veterans' service organization to 
assist her with this claim.  Therefore, the Board is 
satisfied that VA has assisted the appellant in the 
development of her claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In 
correspondence dated in March 2006 and April 2006, the 
appellant received information regarding the aforementioned 
notice requirements.  However, as this claim is being denied 
any notice beyond that for service connection is not 
applicable.  Thus, to move forward with this claim would not 
cause any prejudice to the appellant.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  
Inactive duty training means duty (other than full-time duty) 
prescribed for Reserves (including commissioned officers of 
the Reserve Corps of the Public Health Service) by the 
Secretary concerned under 37 U.S.C. 206 or any other 
provision of law. 38 C.F.R. § 3.6(d)(1.)  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau, 2 Vet. App. 141. 

The appellant contends that she injured her knees during 
basic training exercises at Fort Dix in New Jersey.  She has 
provided conflicting time frames for the date of the alleged 
injury.  However it appears to the Board that the appellant 
essentially contends the injury occurred during her period of 
ACDUTRA, September 1985 to November 1985; and also in 
November 1986. 

The Board has considered the appellant's contentions, but 
finds however, that the preponderance of the evidence is 
against the claim.  

Service medical records do not contain any evidence that a 
bilateral knee disorder was detected or treated during 
ACDUTRA.  There is also no evidence that the appellant was 
treated for a bilateral knee condition at Ft. Dix or anywhere 
else, from August 1986 to December 1986, as she has alleged.  
The Board observes that in January 2003 correspondence the 
appellant provided the date of November 1986, as being the 
time of her knee injury.  However, the only medical treatment 
reflected in the service records during 1986 is the 
appellant's report of a thirty-day hospitalization, due to 
pregnancy complications.  
Records from a September 1989 physical examination do not 
show a diagnosis of a bilateral knee disorder.  In fact, on 
the appellant's Report of Medical History, she indicated that 
her health was good and that she was not taking any 
medications.  She specifically denied any swollen or painful 
joints; arthritis; bone, joints or other deformities; 
lameness, trick or locked knees.  The appellant also 
indicated she had no past injuries.  

Service connection also requires that a disability currently 
exists.  The Board observes that the appellant does not 
currently have a diagnosed chronic bilateral knee condition, 
or arthritis.  The appellant provided a copy of a private 
treatment record (date of treatment unclear).  Aside from 
noting the appellant's past medical history of a right leg 
and knee injury in the military, as well as a current 
complaint of right leg pain; the examiner only noted 
observations of patellofemoral crepitus and effusion.  No 
diagnosis of any chronic bilateral knee disorder with 
arthritis was given.  Moreover, the April 2006 copy of D.G., 
M.D.'s prescription for Motrin and request for a right knee 
X-ray make no mention of a diagnosed chronic bilateral knee 
condition, including arthritis.  Therefore, these private 
treatment records have very little, if any, probative value 
in the disposition of this appeal.  

While the veteran may believe she has a chronic bilateral 
knee disorder that began in ACDUTRA- when a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In addition, while the appellant 
is competent to provide evidence of visible symptoms of her 
knees, she is not competent to provide evidence concerning 
etiology, this requires specialized medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus in the absence of evidence showing a bilateral knee 
disorder was incurred during ACDUTRA, service connection for 
a bilateral knee disorder is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


